DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents, which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
For example, in the context of examining the subject application regarding a retraction assembly of a surgical stapler, it is difficult to see the relevance of submitted references on topics such as: (A) automotive brakes, (B) Antenna circuit design; (C) welding, or (D) a 1000+ page datasheet/manual of a Stellaris microcontroller, etc.



    PNG
    media_image1.png
    449
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    834
    679
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    757
    624
    media_image4.png
    Greyscale


Examples of references submitted with the 5/12/2021 IDS, where relevance to the disclosed/claimed subject matter is not clear

Response to Arguments
Applicant's arguments filed 5/12/2021, regarding the 35 USC 112b and the double-patenting rejections of the Claims have been fully considered and are persuasive, in light of the amendment and the filed terminal disclaimer. In light of the 5/12/2021 amendment, the related rejections have been withdrawn.

REASONS FOR ALLOWANCE
Claims 21-25 are allowed.
Regarding independent Claims 21, 24-25, a detailed discussion of the Reasons for Allowance was included in the previous (02/18/2021) Office Action, which included a comparative analysis with the prior art, for contrast and illustration purposes. 
Claims 22-23 are allowable as depending from independent Claim 21, which has allowable subject matter, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731